DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizi [US 2016/0212247] in view of Chen [US 2016/0330715].
As claims 21 and 23, Azizi discloses a transmitting method in a wireless local area network, comprising: constructing a first signal field [Fig 7, Ref 710], wherein the first signal field comprises a transmission signaling mode indication field [Fig 8-11 includes a field to indicator mode such as 2 bits for indicating full bandwidth or not full bandwidth mode, BW] and a number-of-symbols-field [Fig 8-11 indicates number of symbols of SIG-B, NSYM for HE-SIG-B, Par. 0045] wherein the signaling mode indication field is set to a first value such as full bandwidth [Fig 8-11 includes a field to indicator mode such as 2 bits for indicating full bandwidth or not full bandwidth mode, BW], the number-of-symbols-field is set to a second value [Fig 8-11 indicates number of symbols of SIG-B, NSYM for HE-SIG-B, Par. 0045, 0050-0060] and constructing a second signal field [Fig 7, Ref 711 SIG-B] transmitting the first signal field and the second signal field [Fig 7 discloses a signal which includes SIGA and SIGB]. However, Azizi fails to disclose the first value indicates that the second signal field does not comprise common field, and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station and the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields.  In the same field of endeavor, Chen discloses a transmitting method in a wireless local area network, comprising: constructing a first signal field, wherein the first signal field comprises a transmission signaling mode indication field and a number-of-symbols-field and wherein the signaling mode indication field is set to a first value, the number-of-symbols-field is set to a second value [Fig 4, HE-SIGA includes an indicator for indication about signaling mode such as HE-SIG-B includes common field or does not include common field and an indicator for indicating a length of HE-SIG-B “number of symbols”, Par. 0039-0040, 0049, 0073-0074, 0107]; constructing a second signal field , wherein the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields [Fig 4, HE-SIBG-B has only user specific part which comprise the sub-fields wherein each sub-field belong to each scheduled user, Par. 0039-0040, 0049, 0073-0074, 0107]; and transmitting the first signal field and the second signal field [Fig 4], wherein the first value indicates that the second signal field does not comprise common field [Par. 0074], and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station [Par. 0080-0081 and 0110 discloses MU-MIMO indicator for indicating the length of SIG-B equal number of scheduled stations wherein each station has a subfield in the specific part of the HE-SIG-B].
Since, Chen suggests the bandwidth of PPDU may be indicated by SIGA. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising the first value indicates that the second signal field does not comprise common field, and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station as disclosed by Chen into the teaching of Azizi.  The motivation would have been to improve the broadcast system.
As claims 22 and 24, Azizi discloses a receiving method in a wireless local area network, comprising: receiving the first signal field and the second signal field [Fig 7 discloses a signal which includes SIGA and SIGB] wherein the first signal field [Fig 7, Ref 710], wherein the first signal field comprises a transmission signaling mode indication field [Fig 8-11 includes a field to indicator mode such as 2 bits for indicating full bandwidth or not full bandwidth mode, Par. 0045] and a number-of-symbols-field [Fig 8-11 indicates number of symbols of SIG-B, NSYM for HE-SIG-B, Par. 0045] wherein the signaling mode indication field is set to a first value such as full bandwidth transmission [Fig 8-11 includes a field to indicator mode such as 2 bits for indicating full bandwidth or not full bandwidth mode, Par. 0045], the number-of-symbols-field is set to a second value [Fig 8-11 indicates number of symbols of SIG-B, NSYM for HE-SIG-B, Par. 0045, 0050-0060], and wherein a second signal field [Fig 7, Ref 711]. However, Azizi fails to disclose the first value indicates that the second signal field does not comprise common field, and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station and a user specific field, the user specific field comprises one or more user scheduling information subfields.  In the same field of endeavor, Chen discloses a  receiving method in a wireless local area network, comprising receiving a first signal field and a second signal field; wherein the first signal field comprises a signaling mode indication field and a number-of-symbols-field, and wherein the signaling mode indication field is set to a first value, the number-of-symbols-field is set to a second value [Fig 4, HE-SIGA includes an indicator for indication about signaling mode such as HE-SIG-B includes common field or does not include common field and an indicator for indicating a length of HE-SIG-B “number of symbols”, Par. 0039-0044, 0049, 0073-0074, 0107]; wherein the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields [Fig 4, HE-SIBG-B has only user specific part which comprise the sub-fields wherein each sub-field belong to each scheduled user, Par. 0039-0040, 0049, 0073-0074, 0107]; and processing the second signal field based on the first signal field [Fig 4], wherein the first value indicates that the second signal field does not comprise a common field [Par. 0074], and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station [Par. 0080-0081 and 0110 discloses MU-MIMO indicator for indicating the length of SIG-B equal number of scheduled stations wherein each station has a subfield in the specific part of the HE-SIG-B].
Since, Chen suggests the bandwidth of PPDU may be indicated by SIGA. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising the first value indicates that the second signal field does not comprise common field, and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station as disclosed by Chen into the teaching of Azizi.  The motivation would have been to improve the broadcast system.
As claim 41 and 43, Chen discloses the first signal field further comprises an indication of a bandwidth [Par. 0061] and an indication of modulation and coding scheme (MCS) of the second signal field [Fig 4, MCS of HE-SIGB]; and wherein the first value also indicates that a resource unit of full bandwidth is allocated for a multi-user multiple-input multiple-output (MU-MIMO) or single-user (SU) transmission [Par. 0061, 0083].
	As claims 42 and 44, Chen discloses the first signal field further comprises an indication of a bandwidth [Par. 0061] and an indication of modulation and coding scheme (MCS) of the second signal field [Fig 4, MCS of HE-SIGB]; wherein the first value also indicates that a resource unit of full bandwidth is allocated for a multi-user multiple-input multiple-output (MU-MIMO) or single-user (SU) transmission [Par. 0061, 0083]; and the processing the second signal field based on the first signal field comprises obtaining a number of symbols of the second signal field based on the MCS of the second signal field and the number of scheduled stations [Par. 0080-0081 and 0110 discloses the length of SIG-B obtains from MCS and number of scheduled stations].
Claim(s) 29-32 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizi and Chen as applied to claims 21-24 above, and further in view of Bharadwaj [US 2017/0064718].
As claims 29-32, Chen and Azizi fail to disclose what Bharadwaj discloses wherein the resource unit of full bandwidth comprises a resource unit with a size of 484 subcarriers of a 40 MHz bandwidth [Fig 4 discloses RU of 40 Mhz equal 484], or a resource unit with a size of 996 subcarriers of an 80 MHz bandwidth [Fig 4 discloses RU of 996 for 80 Mhz], wherein the user specific field comprises a first user specific field and a second user specific field, the first user specific field is carried at each odd-numbered 20MHz sub-channel [Fig 4, Ref 345-d is user specific information for odd-number for 20 Mhz channel], and the second user specific field content is carried at each even-numbered 20MHz sub-channel [Fig 4, Ref 345-e is user specific information for even-numbered 20 Mhz channel]; and the first user specific field comprises one or more first user scheduling information subfields, each of the one or more first user scheduling information subfields comprising information of a first station (STA), wherein the first STA is scheduled on the resource unit of full bandwidth [Fig 4, Ref 345-d is user specific information for odd-number for each station]; the second user specific field comprises one or more second user scheduling information subfields, each of the one or more second user scheduling information subfields comprising information of a second STA, wherein the second STA is also scheduled on the resource unit of full bandwidth [Fig 4, Ref 345-e is user specific information for even-number for second 20 Mhz channel].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for constructing
the setup configuration parameters based on mode as disclosed by Bharadwaj into the teaching of Chen and Azizi. The motivation would have been to improve the
performance of WLAN.
As claims 37-40, Bharadwaj discloses the resource unit of full bandwidth comprises a resource unit with a size of 242 subcarriers of a 20 MHz bandwidth [Fig 4 discloses RU of 20 Mhz equal 242].
Claim(s) 21-24 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun [US 2018/0310330] in view of Chen [US 2016/0330715].
As claims 21 and 23, Chun discloses a transmitting method in a wireless local area network, comprising: constructing a first signal field [Par. 0142, SIG-A], wherein the first signal field comprises a transmission signaling mode indication field [Par. 0142-0143, includes a field to indicator mode such as 2 bits for indicating full bandwidth or not full bandwidth mode] and a number-of-symbols-field [Par. 0493, 0499 indicates number of symbols of SIG-B, NSYM for HE-SIG-B, Par. 0045] wherein the signaling mode indication field is set to a first value such as full bandwidth transmission [Par. 0142-0143, includes a field to indicator mode such as 2 bits for indicating full bandwidth or not full bandwidth mode], the number-of-symbols-field is set to a second value [Par. 0493, 0499 indicates number of symbols of SIG-B, NSYM for HE-SIG-B, Par. 0045] and constructing a second signal field [Fig 20-22, Ref  SIG-B] transmitting the first signal field and the second signal field [Fig 20-22 discloses a signal which includes SIGA and SIGB]. However, Chun fails to disclose the first value indicates that the second signal field does not comprise common field, and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station and the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields.  In the same field of endeavor, Chen discloses a transmitting method in a wireless local area network, comprising: constructing a first signal field, wherein the first signal field comprises a transmission signaling mode indication field and a number-of-symbols-field and wherein the signaling mode indication field is set to a first value, the number-of-symbols-field is set to a second value [Fig 4, HE-SIGA includes an indicator for indication about signaling mode such as HE-SIG-B includes common field or does not include common field and an indicator for indicating a length of HE-SIG-B “number of symbols”, Par. 0039-0040, 0049, 0073-0074, 0107]; constructing a second signal field , wherein the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields [Fig 4, HE-SIBG-B has only user specific part which comprise the sub-fields wherein each sub-field belong to each scheduled user, Par. 0039-0040, 0049, 0073-0074, 0107]; and transmitting the first signal field and the second signal field [Fig 4], wherein the first value indicates that the second signal field does not comprise common field [Par. 0074], and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station [Par. 0080-0081 and 0110 discloses MU-MIMO indicator for indicating the length of SIG-B equal number of scheduled stations wherein each station has a subfield in the specific part of the HE-SIG-B].
Since, Chen suggests the bandwidth of PPDU may be indicated by SIGA. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising the first value indicates that the second signal field does not comprise common field, and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station as disclosed by Chen into the teaching of Chun.  The motivation would have been to improve the broadcast system.
As claims 22 and 24, Azizi discloses a receiving method in a wireless local area network, comprising: receiving the first signal field and the second signal field [Fig 20-22 discloses a signal which includes SIGA and SIGB] wherein the first signal field [Par. 0142, SIG-A], the first signal field comprises a transmission signaling mode indication field [Par. 0142-0143, includes a field to indicator mode such as 2 bits for indicating full bandwidth or not full bandwidth mode] and a number-of-symbols-field [Par. 0493, 0499 indicates number of symbols of SIG-B, NSYM for HE-SIG-B, Par. 0045] wherein the signaling mode indication field is set to a first value such as full bandwidth transmission [Par. 0142-0143, includes a field to indicator mode such as 2 bits for indicating full bandwidth or not full bandwidth mode], the number-of-symbols-field is set to a second value [Par. 0493, 0499 indicates number of symbols of SIG-B, NSYM for HE-SIG-B, Par. 0045] and wherein a second signal field [Fig 20-22, SIG-B]. However, Chun fails to disclose the first value indicates that the second signal field does not comprise common field, and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station and a user specific field, the user specific field comprises one or more user scheduling information subfields.  In the same field of endeavor, Chen discloses a  receiving method in a wireless local area network, comprising receiving a first signal field and a second signal field; wherein the first signal field comprises a signaling mode indication field and a number-of-symbols-field, and wherein the signaling mode indication field is set to a first value, the number-of-symbols-field is set to a second value [Fig 4, HE-SIGA includes an indicator for indication about signaling mode such as HE-SIG-B includes common field or does not include common field and an indicator for indicating a length of HE-SIG-B “number of symbols”, Par. 0039-0044, 0049, 0073-0074, 0107]; wherein the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields [Fig 4, HE-SIBG-B has only user specific part which comprise the sub-fields wherein each sub-field belong to each scheduled user, Par. 0039-0040, 0049, 0073-0074, 0107]; and processing the second signal field based on the first signal field [Fig 4], wherein the first value indicates that the second signal field does not comprise a common field [Par. 0074], and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station [Par. 0080-0081 and 0110 discloses MU-MIMO indicator for indicating the length of SIG-B equal number of scheduled stations wherein each station has a subfield in the specific part of the HE-SIG-B].
Since, Chen suggests the bandwidth of PPDU may be indicated by SIGA. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising the first value indicates that the second signal field does not comprise common field, and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station as disclosed by Chen into the teaching of Azizi.  The motivation would have been to improve the broadcast system.
As claim 41 and 43, Chen discloses the first signal field further comprises an indication of a bandwidth [Par. 0061] and an indication of modulation and coding scheme (MCS) of the second signal field [Fig 4, MCS of HE-SIGB]; and wherein the first value also indicates that a resource unit of full bandwidth is allocated for a multi-user multiple-input multiple-output (MU-MIMO) or single-user (SU) transmission [Par. 0061, 0083].
	As claims 42 and 44, Chen discloses the first signal field further comprises an indication of a bandwidth [Par. 0061] and an indication of modulation and coding scheme (MCS) of the second signal field [Fig 4, MCS of HE-SIGB]; wherein the first value also indicates that a resource unit of full bandwidth is allocated for a multi-user multiple-input multiple-output (MU-MIMO) or single-user (SU) transmission [Par. 0061, 0083]; and the processing the second signal field based on the first signal field comprises obtaining a number of symbols of the second signal field based on the MCS of the second signal field and the number of scheduled stations [Par. 0080-0081 and 0110 discloses the length of SIG-B obtains from MCS and number of scheduled stations].
Claim(s) 29-32 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun and Chen as applied to claims 21-24 above, and further in view of Bharadwaj [US 2017/0064718].
As claims 29-32, Chen and Chun fail to disclose what Bharadwaj discloses wherein the resource unit of full bandwidth comprises a resource unit with a size of 484 subcarriers of a 40 MHz bandwidth [Fig 4 discloses RU of 40 Mhz equal 484], or a resource unit with a size of 996 subcarriers of an 80 MHz bandwidth [Fig 4 discloses RU of 996 for 80 Mhz], wherein the user specific field comprises a first user specific field and a second user specific field, the first user specific field is carried at each odd-numbered 20MHz sub-channel [Fig 4, Ref 345-d is user specific information for odd-number for 20 Mhz channel], and the second user specific field content is carried at each even-numbered 20MHz sub-channel [Fig 4, Ref 345-e is user specific information for even-numbered 20 Mhz channel]; and the first user specific field comprises one or more first user scheduling information subfields, each of the one or more first user scheduling information subfields comprising information of a first station (STA), wherein the first STA is scheduled on the resource unit of full bandwidth [Fig 4, Ref 345-d is user specific information for odd-number for each station]; the second user specific field comprises one or more second user scheduling information subfields, each of the one or more second user scheduling information subfields comprising information of a second STA, wherein the second STA is also scheduled on the resource unit of full bandwidth [Fig 4, Ref 345-e is user specific information for even-number for second 20 Mhz channel].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for constructing
the setup configuration parameters based on mode as disclosed by Bharadwaj into the teaching of Chen and Chun. The motivation would have been to improve the
performance of WLAN.
As claims 37-40, Bharadwaj discloses the resource unit of full bandwidth comprises a resource unit with a size of 242 subcarriers of a 20 MHz bandwidth [Fig 4 discloses RU of 20 Mhz equal 242].
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/3/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414